It was stipulated and agreed by counsel and respondent’s representative that for the purpose of compromising and forever closing the case, respondent shall pay to the petitioner the following sum by way of compensation, namely, four weeks at seventeen ($17) dollars for total disability. The legal advisor of the petitioner is to receive a counsel fee of fifty ($50.00) dollars, which respondent is to pay in addition thereto, together with the sum of fifteen dollars ($15) dollars for medical expense, and thirty-nine ($39) dollars payable to Doctor L. S. Donahue, physician for petitioner, and that the case is to he terminated upon this settlement.
Charles E. Corbin,

Deputy Commissioner.